Citation Nr: 9919029	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-27 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury, to include the cervical spine, thoracic spine, 
and shoulder.

2.  Entitlement to service connection for the residuals of a 
lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to May 
1988 and from December 1991 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied entitlement to service connection for a 
cervical, thoracic, and shoulder disability and for a lumbar 
spine disability.

A hearing was held before a Member of the Board sitting in 
Boise, Idaho, in October 1998.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The residuals of a neck injury, to include the cervical 
spine, thoracic spine, and shoulder, are not currently shown 
based on the medical evidence submitted for the record.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a lumbar spine 
disorder, nor is a back injury shown during active duty 
service.

4.  The evidence does not relate the current degenerative 
disc disease with any event or occurrence on active duty 
service.

5.  The veteran has not submitted evidence of a medical nexus 
between a claimed in-service injury and any current low back 
disorder.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for the 
residuals of a neck injury, to include the cervical spine, 
thoracic spine, and shoulder, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).

2.  A claim for entitlement to service connection for the 
residuals of a lumbar spine injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).  That is to say, service 
connection for degenerative joint disease may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Procedural History

By way of clarification, the Board notes that the veteran's 
claims have taken two different procedural paths.  The 
veteran initially filed a claim for, among other things, a 
neck and shoulder disability in April 1994.  By rating 
decision dated in September 1994, the RO denied entitlement 
to service connection for a neck-shoulder-back disability.  
Although there was later confusion about whether the veteran 
received notice of that decision, it appears to the Board 
that he was provided notice by letter dated September 16, 
1994, which included a copy of the rating decision, and did 
not disagree.  In November 1995, he filed correspondence 
purporting to "reopen" his claim for service connection for 
neck, shoulder, and back problems, which the RO denied in 
April 1996 on the basis that new and material evidence had 
not been submitted.  

In correspondence received in May 1996, the veteran indicated 
that the November 1995 letter was intended to be a notice of 
disagreement to the prior rating action and he requested a 
statement of the case regarding his claim for a back 
disability.  Apparently considering the May 1996 
correspondence from the veteran as a notice of disagreement, 
the RO issued a statement of the case with respect to a new 
and material claim later that same month.  

Nonetheless, in June 1996, and with no substantive appeal 
filed on the new and material issue, the RO issued another 
rating decision characterizing the issues as service 
connection for a lumbar spine disability and service 
connection for a cervical spine, thoracic spine, and shoulder 
disability.  The RO observed that since the veteran's 
previous claim for a back disability did not specify which 
part of the back, the RO was addressing the lumbar spine as a 
separate issue.  Further, the RO concluded that new and 
material had, in fact, been submitted to reopen the veteran's 
cervical spine, thoracic spine, and shoulder claim but denied 
the claim on the substantive merits.  The veteran submitted a 
timely notice of disagreement with respect to the June 1996 
rating action and a statement of the case was issued.  

The RO later indicated that the veteran was not given proper 
notice of the original September 1994 rating decision and 
noted that the November 1995 request to reopen was, in fact, 
a notice of disagreement.  As noted above, it appears that 
the veteran was given notice of the September 1994 rating 
decision.  Regardless of whether the veteran was given notice 
and the claims were reopened on the basis of new and material 
evidence and denied on the merits, or the veteran was not 
given proper notice and the November 1995 request to reopen 
was a notice of disagreement and the claims then denied on 
the merits, it is clear to the Board that the RO apparently 
has most recently considered the veteran's lumbar spine 
disability, and cervical spine, thoracic spine, and shoulder 
disability as new claims for entitlement to service 
connection and has undertaken de novo review.  Given the 
current procedural posture of the case, the Board agrees that 
de novo review is required and will do likewise.

II.  Service Medical Records

The veteran served two separate periods of active duty.  The 
Board notes that the veteran has not claimed entitlement to 
service connection on the basis of any incident or occurrence 
during his first period of active duty; rather, he maintains 
that he was injured as a result of an accident during his 
second period of active duty.  

Service medical records indicate that the veteran was injured 
in January 1993 when he was thrown from a vehicle and 
sustained a head injury, although the Board notes that there 
is no medical evidence contemporaneous with the accident 
associated with the claims file.  The first post-accident 
medical treatment note was dated in February 1993.  At that 
time, the veteran described a one week history of, among 
other things, pain to the fourth intercostal space radiating 
to the front chest and back.  The clinical assessment was 
"costalchondritis" with slight/mild dehydration.  Motrin, 
Tylenol, and fluids were prescribed.  Interestingly, there 
was no mention made of the January 1993 accident.  
Furthermore, parenthetically, the Board notes that the 
veteran was diagnosed with costochondritis in January 1992, 
prior to the January 1993 accident.

In April 1993, the veteran reported a four month history of 
constant sharp pain to the left thoracic cavity and up to the 
neck.  He denied any secondary injury to the area and 
indicated that it was aggravated by running, sleeping in the 
prone position, deep breathing, rotation, or sitting in a 
twisted position.  He related that he had been thrown from a 
vehicle during an accident in Somalia and landed on his left 
trapezius.  The clinical assessment was left trapezius soft 
tissue injury.

In June 1993, the veteran related pain from the back of his 
neck to the front of his head associated with headaches.  A 
June 1993 X-ray of the neck reportedly showed no fracture or 
dislocation.  A June 1993 physical examination revealed that 
his neck was supple without signs or bruits and strength was 
equal in his extremities.  In a July 1993 neurology note, the 
veteran related that he sustained a head injury six months 
previously.  He reported neck and low back pain for a time, 
which resolved, but which was replaced by a headache 
syndrome.  The clinical impression was possible post-
concussion syndrome with migraine-like features.  

In an October 1993 Medical Board report, the veteran was 
diagnosed with chronic muscle contraction, vascular 
headaches.  The examiner noted that the veteran experienced 
chest pain in February 1993, which was diagnosed as 
costochondritis.  In April 1993, the veteran reported 
frequent suboccipital headaches but a CT scan was normal.  He 
was air-evacuated and placed on limited duty.  After a 
physical examination, the examiner concluded that the 
veteran's chronic headaches resulted in no potential for any 
meaningful military service and he was referred to the 
Physical Evaluation Board.  The veteran was subsequently 
discharged in April 1994.

III.  Post-Service Treatment

Within a week after service separation, the veteran filed a 
claim for the residuals of a closed head injury, syncope, 
neck condition with pain into the shoulder blade area, 
hypertension, headaches, and dizziness.  The following day, 
he sought treatment for, among other things, neck pain.  He 
reported a history of head injury in January 1993.  Physical 
examination showed tender posterior neck musculature with 
tenderness of the trapezius.  An X-ray report of the cervical 
spine was normal; however, a notation on the medical 
certificate indicated a questionable slight decrease in the 
space between C3-C4.  The clinical assessment was 
musculoskeletal strain/spasm and possible left trigeminal 
damage secondary to trauma.  Ibuprofen and Parafon Forte were 
prescribed.  

In an August 1994 VA general medical examination report, the 
veteran related that he was thrown from a truck in Somalia in 
January 1993.  Following the accident, he experienced 
vomiting, neck pain, headaches, facial pain, and numbness.  
He related that he could not work because of neck pain and 
headaches.  Ibuprofen and muscle relaxants provided some 
relief and he denied any pain radiating to his shoulder 
blades.  He indicated a past history of pain between his 
shoulder blades, which was resolved, and had no other 
symptoms regarding his thoracic spine.  After a physical 
examination, the examiner diagnosed post-concussion syndrome 
with migraine-like headaches, hypertension, and pes planus.  
The examiner reflected that there was no cervical spine 
disorder found and the cervical spine X-ray of April 1994 was 
normal.  Further, there was no thoracic spine disorder found.  

In a July 1995 outpatient treatment note, the veteran 
complained of a headache with pain in the neck and back.  He 
had apparently driven a long distance several days before and 
had a sore back and severe headache afterward.  In August 
1995, he complained of, among other things, increasing neck 
and back pain after a long (six hour) drive.  He related a 
past medical history of a neck injury due to an accident in 
service and that he was disabled due to the injury.  He had a 
palpable muscle knot in the left trapezius but complained 
primarily of headaches.  He was referred to Physical Therapy 
for neck and shoulder stretching or exercising for trapezius 
spasm.  

In November 1995, the veteran sought treatment for a one day 
history of low back pain.  He related that he had low back 
pain with prolonged driving in the past but it had been 
getting worse in the last several weeks.  The pain was 
located in the mid low back and radiated toward the bilateral 
flanks.  After a physical examination, the clinical 
assessment was low back pain without neurological deficits.  
A lumbosacral spine X-ray report was unremarkable with the 
exception of a bifed spinous process at the S1 level.  A non-
steroidal anti-inflammatory drug and Ibuprofen were 
prescribed.  Several days later, he filed to reopen his 
claims of service connection for neck, shoulder, and back 
problems.  Outpatient treatment records show on-going 
treatment for low back pain.  

In May 1996, the veteran underwent an MRI of the lumbar 
spine, which showed degenerative disc disease at L3-L4 and 
L5-S1, and left-sided herniation of the L5-S1 disc with a 
fragment in the epidural fat space.  In a May 1996 letter, 
John J. Eck, M.D., the veteran's private treating physician, 
indicated that the veteran's previous accident limited the 
range of motion in his neck and that the veteran had some 
trouble driving secondary to turning his neck to a full range 
of motion.  The May 1996 cervical spine series showed 
reversal cervical lordosis with minimal retrolisthesis C5-C6, 
which the reviewer noted could have been related to facet 
arthritis.  A lumbar spine series at the same time revealed 
minimal posterior disc space narrowing at L3-L4 with minimal 
ventral spurring.  There was no evidence of inflammatory 
sacroiliitis or fracture.   In June 1996, the veteran 
underwent a microdiskectomy of L5-S1 on the left.  

A November 1996 cervical MRI showed reversal of cervical 
lordosis, upper cervical spine, mild disc bulge at C4-C5, 
without significant encroachment upon nerve roots or neural 
foramina, and a small central and left parasagittal disc 
protrusion with narrowing of the anterior subarachnoid space 
but no significant encroachment upon nerve roots or neural 
foramina at C5-C6.  In a November 1996 bone scan of the 
cervical spine, no active osseous lesion in the cervical 
spine was noted.  

At a personal hearing in November 1996, the veteran testified 
that he injured his head, neck, and low back when he was 
ejected from the turret of an amphibious assault vehicle in 
January 1993.  He reported that because of the remoteness of 
the area, he toughed it out and hoped for proper treatment 
later.  He believed that his claim for a lumbar spine 
disability was well grounded, despite the RO's finding to the 
contrary, and asserted that the record shows treatment in-
service for his claims.  He pointed out that he had sustained 
no other accidents since service.  He maintained that he had 
satisfied the chronicity requirement because he filed his 
claims immediately after service and had sought continuous 
treatment.  He challenged some findings made by the RO and 
certain examiners and indicated that the early indications of 
back pathology have been subsequently proved.  He indicated 
that his first complaints of back pain occurred in September 
1994, within the one year presumptive period, and that an 
April 1994 X-ray was abnormal and should be considered.  He 
went on to review the medical evidence contained in the 
record in detail and asserted that it showed that he 
sustained his injuries in service, that he did not receive 
referrals although he requested them.  He reiterated the 
procedural history of the claims, and described the accident 
causing the claimed injuries.  In addition, he submitted two 
detailed documents entitled Hearing Presentation and History 
and Chronological List of Events into the record.  

In a December 1996 VA spine examination report, the veteran 
related the in-service injury to his head and shoulders.  He 
indicated that he developed headaches and low back pain 
without radiculopathy.  The back pain improved in service but 
he continued to have headaches.  He was discharged on a 
Medical Board for headaches.  The examiner noted that the 
Medical Board made no mention of a low back disability, which 
was different than the history provided by the veteran.  The 
veteran's current complaints were neck and low back symptoms.  
He remarked that he had been diagnosed with a left-sided 
herniation at the L5-S1 level and had undergone a surgical 
procedure with some relief.  With respect to upper extremity 
discomfort, the examiner related that the veteran was very 
vague and that a November 1996 CT scan of the cervical spine 
was normal.  

Physical examination revealed that the veteran was oriented 
to time, place, and person.  Cranial nerves were intact.  
Palpation of the lumbar area elicited some discomfort and the 
veteran was unable to forward flex more than 30 degrees.  
Extension was less than 10 degrees, lateral rotation of the 
shoulder was restricted to 40 degrees, bilaterally.  After a 
further physical examination, the examiner observed that the 
Medical Board found no complaints of low back distress 
whatsoever and diagnosed post-concussion syndrome related to 
a head injury and migraine headaches.  The examiner 
acknowledged a conflict between the veteran's complaints of 
low back pain at the time of the accident and lack of 
complaint six months later.  The examiner stressed that it 
would be quite unusual for the veteran to have a herniated 
disc fragment without more true signs of sciatica than are 
present from the clinical history or past history.  With 
respect to the cervical area, the examiner remarked that 
there were no neurological deficits associated with the 
reflexes in the upper extremity or muscle weakness, which 
would be compatible with cervical nerve compression syndrome.  
The examiner also highlighted that the cervical MRI was 
reported as normal.  Significantly, the examiner opined that 
it was difficult for him to correlate the findings of lumbar 
spine surgery the previous summer with the in-service injury 
in 1993.

In a June 1997 addendum to the December 1996 VA spine 
examination, the examiner remarked that there was no evidence 
of cervical nerve root compression and that the definitive 
diagnosis was post-concussion syndrome.  The examiner had no 
specific diagnosis with respect to the neck symptoms.  The 
examiner also noted that the radiographic findings of May 
1996 were essentially within normal limits and certainly 
compatible with the veteran's age.  Similarly, the November 
1996 MRI was within normal limits and did no show any 
evidence whatsoever of a surgical lesion.  

In an August 1997 VA spine examination report, the examiner 
related that he reviewed the veteran's X-rays, claims file, 
and medical record.  The examiner described the in-service 
injury and reported follow-up treatment, including the 
results of radiology and other diagnostic testing.  The 
veteran reported that his low back pain intensified after 
service and reported that it began in April 1994, 
coincidental with service separation.  After a complete 
examination, the examiner noted that the veteran related 
sharp thoracic and neck pain beginning after the in-service 
injury but the examiner could not comment if the veteran had 
any initial complaints of low back pain at that time based on 
the medical records.  The examiner also diagnosed herniated 
nuclear pulpous at L5-S1, which he indicated was not related 
to the service injury in January 1993.  Finally, he diagnosed 
status post laminotomy and diskectomy at L5-S1 with 
significant functional pain behavior.  The examiner commented 
that the examination was marred by significant functional 
pain behavior and noted that the neurologic examination was 
normal.  

With respect to the cervical spine and thoracic spine 
complaints, the examiner reinforced that the veteran's neck 
examination was unremarkable and there was no impairment of 
the neck noted.  The examiner observed that the reversed 
cervical lordosis noted on a prior cervical spine series was 
a normal variant and it was the examiner's opinion that it 
represented non-traumatic straightening rather than a 
traumatic straightening and noted that there was no evidence 
of spasm which would be one of the attributing factors for 
cervical lordosis reversal.  With respect to the lumbar 
spine, the examiner opined that he could not, on a more 
probable than not basis, relate the history of back pain, the 
ruptured disc, and the subsequent surgery to the in-service 
incident.  

In a September 1997 VA brain injury/disease examination 
report, conducted primarily due to a claim with respect to 
the veteran's headaches, he indicated that he was injured in 
January 1993 and landed on his head, shoulder, and low back.  
He reflected that he had pain in both the cervical area and 
in his low back at the time of the injury.  He reported 
worsening headaches and was diagnosed with post-concussion 
syndrome.  He related that he continued to take medication 
for low back pain nearly every day and underwent a 
laminectomy in June 1996.  He complained of headache pain 
starting in the cervical area forward, producing a feeling of 
pressure in the left eye.  Physical examination was relevant 
for no disability of the upper extremities with normal 
strength.  There was no area of anesthesia and he admitted 
that his arms may be stronger than before because of his 
exercise regimen.  He reportedly walked a half mile a day and 
did daily floor exercises for his arms.  Physical examination 
revealed that posture was good and he walked with a slight 
forward bend in the lumbar area.  He had a normal lumbar 
curve when standing.  He had slight tenderness over the L5 
level and slight tenderness of the mid-cervical area.  He 
moved about pretty easily but did not like to stand up very 
long without leaning on something.  The clinical impression 
did not report cervical spine or lumbar spine diagnoses.

In a May 1998 private examination report, the veteran 
provided a history of his January 1993 accident in service 
and commented that he complained of low back pain and was 
given pain medication.  He was diagnosed with post-concussion 
syndrome and given light duty.  He reported pain in the low 
back for some time after the accident and also pain in the 
cervical spine area.  He underwent a lumbar laminectomy in 
June 1996 and the pain radiated into the legs, worse on the 
left side.  After a physical examination, the examiner 
diagnosed lumbar laminectomy residuals, severe impairment, 
migraine headaches, moderate impairment, and chronic cervical 
strain, moderate impairment, and hypertension, no impairment.  
In a private neurological consultation note dated in 
September 1998, the examiner focused primarily on the 
veteran's headache but provided a diagnostic impression of 
low back pain with mechanical inconsistencies of uncertain 
significance.  More recent outpatient treatment records show 
on-going treatment for neck and back pain.

At a Travel Board hearing before the undersigned Member of 
the Board, the veteran testified that he injured his back 
while serving in Somalia when he was thrown from a turret and 
impacted his low back on the fall and landed on his head and 
shoulders.  He was treated by a medical officer and was 
heavily sedated.  The veteran described a four-inch welt 
across the low back and was given pain medication.  He stuck 
it out with his platoon and was later treated upon his return 
to the United States.  He was medically discharged because of 
headaches and indicated he was told that without substantial 
medical evidence the headaches were all that could be rated, 
even though he related that he was having cervical and low 
back problems at the same time.  He was assigned to light 
duty until his discharge and did nothing further to aggravate 
his back.  

The veteran further testified that he tried to drive a long 
distance after separation but found that his back was not 
alright and he sought VA treatment.  He subsequently 
underwent a VA examination but had taken his medication that 
morning and felt that it killed the pain prior to going to 
the examination.  He remarked that he could not work in the 
yard at home because he could not bend over, touch his toes, 
or get back up.  He wore a back brace, which he purchased on 
his own.  The veteran discussed the circumstances surrounding 
the filing of his claim and post-service treatment and 
examinations.  He related that he subsequently underwent a 
laminectomy in June 1996.  He reflected on some of the 
problems he had had since filing his claim.  As an example, 
he noted that the claims file made reference to his injury as 
from a vehicular accident but he had referred to the assault 
amphibious vehicle, not a car.  Current complaints included 
problems standing, sitting, pain, reaching down, and 
difficulty finding a comfortable position, showering, 
driving, and picking up his daughter.

Upon further questioning, the veteran indicated that his in-
service light duty included keeping records on a computer 
index system.  Further, he stated that the doctor had 
recommended not having surgery on his cervical spine and he 
was just on medication.  Finally, he acknowledged that all 
his treatment had been either at VA or at St. Luke's 
Hospital.


IV.  Legal Analysis

     A.  Service Connection for the Residuals of a Neck 
Injury

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has residuals of 
an in-service neck injury, are not supported by the record.  
In particular, the Board must point out that the post-service 
medical evidence does not indicate cervical spine, thoracic 
spine, or chronic shoulder disabilities.  While the veteran 
has vigorously maintained that he has cervical spine, 
thoracic spine, and shoulder disabilities, which he has 
attributed to a neck injury in service, it must be emphasized 
that the medical evidence of record does not show that any 
chronic residuals of an in-service neck injury are exhibited 
at this time.

Specifically, there appears to be no doubt that the veteran 
sustained an injury in January 1993, while on active duty.  
His initial complaints, vis-à-vis the neck, chest, and 
shoulder, however, appeared to resolve except for lingering 
headaches.  The service medical records indicate that on-
going complaints of neck pain were associated with headaches.  
An in-service cervical spine X-ray showed no fracture or 
dislocation and a CT scan of the head was normal.  He was 
subsequently diagnosed in-service with post-concussion 
headaches and was eventually discharged and granted 
entitlement to service connection for headaches, head injury 
residuals.  Although challenged by the veteran, the evidence 
is uncontroverted that there was no mention made of chronic 
cervical spine, thoracic spine, or shoulder disabilities at 
the time of the veteran's in-service Medical Board 
proceeding.  In fact, in one in-service treatment note, he 
related that his neck and low back pain had resolved, 
suggesting that the neck pain was acute and transitory, 
except as it related to headaches.

An absence of chronic cervical spine, thoracic spine, or 
shoulder disabilities is further reflected in the post-
service medical treatment notes.  Within days after service 
separation, the veteran sought treatment for neck pain 
radiating into the shoulder blades.  Although a physical 
examination showed a tender neck musculature, an X-ray report 
of the cervical spine was normal.  The veteran has emphasized 
that a notation on the medical certificate indicated a 
questionable slight decrease in C3-C4.  However, speculative 
language, such as may or may not, is not sufficient to well-
ground a claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, the 
Board finds that the examiner's notation of a questionable 
slight decrease in the space between C3-C4 is not sufficient 
evidence of a chronic cervical spine disability, particularly 
in light of the fact that no cervical spine disability was 
diagnosed at that time.

Subsequently, several VA examination reports, including 
multiple diagnostic reports, have failed to demonstrate 
chronic cervical spine, thoracic spine, or shoulder 
disabilities.  Specifically, in an August 1994 VA 
examination, the examiner opined that there was no evidence 
of a cervical spine or thoracic spine disorder found.  
Furthermore, while a May 1996 cervical spine series showed 
reverse cervical lordosis with minimal retrolisthesis at C5-
C6, which was confirmed by a November 1996 cervical spine MRI 
which showed reversal of cervical lordosis and a mild disc 
bulge at C4-C5 without significant encroachment on the nerve 
root or neural foramina and a small disc protrusion at C5-C6, 
a November 1996 bone scan showed no active osseous lesion in 
the cervical spine.  

In addition, while highlighting the November 1996 essentially 
normal bone scan, the December 1996 VA spine examination 
report noted that there was no medical evidence which was 
compatible with cervical nerve compression syndrome.  In an 
addendum to the December 1996 VA examination, the examiner 
stressed that there was no specific diagnosis with respect to 
the veteran's neck symptoms and that the radiograph findings 
in May 1996 were essentially within normal limits and were 
compatible with the veteran's age.  The August 1997 VA 
examination report also indicated that the reversed cervical 
lordosis noted on a prior cervical spine series was a normal 
variant.  The examiner further opined that it represented a 
non-traumatic straightening rather than a traumatic 
straightening and noted no evidence of spasm, which would be 
one of the factors for cervical lordosis reversal.  

Finally, a May 1998 private examination report diagnosed, 
among other things, chronic cervical strain.  Although the 
examining osteopathic physician noted a diagnosis of chronic 
cervical strain, there appears to have been no review of the 
claims file and no indication that the examiner was aware of 
any of the veteran's diagnostic studies.  Thus, the diagnosis 
of chronic cervical strain appears to be based only on the 
history as provided by the veteran.  However, VA is not 
required to do the same, charged as it is with the duty to 
assess the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Further, the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  

In conclusion, despite the veteran's on-going assertions to 
the contrary, the objective medical evidence of record does 
not show that any residuals of an in-service neck injury, to 
include chronic cervical spine, thoracic spine, or shoulder 
disabilities, are exhibited at this time.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for the residuals of a 
neck injury, to include the cervical spine, thoracic spine, 
and shoulder, could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that his claim for service 
connection is not well grounded and is therefore denied.

     B.  Service Connection for the Residuals of a Lumbar 
Spine Injury

With respect to the veteran's claimed lumbar spine injury and 
based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his low back disorder with a claimed in-
service accident.  The veteran has only offered his lay 
opinion concerning its development.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his low back 
disorder with an event or incurrence while in service, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  

Further, and significantly, none of the medical examiners 
have attributed the veteran's low back disorder to his active 
service.  In April 1994, immediately after separation, the 
veteran sought treatment for, among other things, neck and 
shoulder pain but made no mention of his low back.  In August 
1994, he underwent a VA general medical examination but, 
again, related no complaints with respect to his low back.  
The first indication which could be construed as low back 
pain occurred in July 1995, when the veteran complained of a 
headache with neck and back pain after a long drive.  Again 
in August 1995, he reported neck and back pain after another 
long drive.  Physical therapy was recommended for neck and 
shoulder stretching.  In no case was a diagnosis made with 
respect to the veteran's low back.  

In November 1995, nineteen months after service separation, 
the veteran sought treatment for a one day history of low 
back pain.  He related a history of problems with his back 
with prolonged driving but noted that it had been getting 
worse in the past several weeks.  There was, apparently, no 
mention made of the in-service accident at that time.  Such 
reported history was given in conjunction with necessary 
medical treatment, and is therefore highly probative.  In 
November 1995, the veteran filed to reopen his claim for, 
among other things, a back injury.  In May 1996, over two 
years after service separation and for the first time, a 
lumbar spine MRI showed degenerative disc disease and the 
veteran underwent a diskectomy of L5-S1.  However, there was, 
again, no medical indication that the low back disorder was 
related to an in-service injury.  As the veteran has raised 
the issue, the Board notes at this point, parenthetically, 
that degenerative disc disease is not entitled to the one 
year presumption under the regulations.

Further, two separate VA examiners specifically found no 
connection between the veteran's current low back disorder 
and an in-service accident.  First, in a December 1996 VA 
spine examination, undertaken to address the issue of whether 
there was a correlation between the veteran's in-service 
accident and low back disorder, the examiner was apparently 
persuaded, in part, that the Medical Board report made no 
mention of a low back disability.  Nonetheless, the examiner 
acknowledged the conflict between the veteran's reported 
complaints of low back pain at the time of the accident and 
lack of complaint at the time of the Medical Board report.  
However, the examiner remarked that it would be unusual for 
the veteran to have had a herniated disc as a result of the 
in-service accident without more signs of sciatica than were 
noted in the clinical history.  Therefore, the examiner, 
concluded, it was difficult for him to correlate the findings 
of the lumbar spine surgery to the in-service injury in 1993.  

Similarly, in an August 1997 VA spine examination report, the 
examiner noted that he had reviewed the veteran's X-rays, 
claims file, and medical records.  After a physical 
examination, the examiner specifically opined that the 
herniated nucleus pulpous at L5-S1 was not related to the in-
service injury in January 1993.  Thus, it is reasonable to 
conclude, based on the two separate opinions, performed on 
two separate occasions, months apart, that the veteran's 
current low back disorder is not related to a January 1993 
in-service injury.

In addition, there is no medical evidence to the contrary.  
In fact, in a May 1996 letter, the veteran's private treating 
physician noted that the in-service accident limited the 
range of motion in the veteran's neck.  There was no mention 
made at that time regarding a limitation in the low back 
area, even though a May 1996 MRI showed degenerative disc 
disease of L3-L4 and L5-S1.  Finally, a May 1998 examination 
report noted the in-service accident and diagnosed, among 
other things, lumbar laminectomy residuals as a severe 
impairment.  However, the report, as noted above, was based 
on a recitation of history as provided by the veteran and did 
not establish a causal link between the in-service injury and 
low back disorder.  For all those reasons, the veteran's 
claim for entitlement to service connection for the residuals 
of a lumbar spine injury is not well-grounded as the veteran 
has not submitted any competent evidence to demonstrate that 
the claim is plausible. 

In conclusion, although the RO did not specifically state 
that it denied the veteran's claims on the basis that they 
were not well grounded, the Board concludes that this error 
was not prejudicial to the claimant.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claims were not well grounded is not prejudicial to the 
veteran, as his arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish well-grounded claims is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statement of the case.  The discussion above informed him of 
the types of evidence lacking, which he should submit for a 
well grounded claim.  The Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).



ORDER

Entitlement to service connection for the residuals of a neck 
injury, to include the cervical spine, thoracic spine, and 
shoulder, is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for the residuals of a 
lumbar spine injury is denied on the basis that the claim is 
not well grounded.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeal

 

